DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0367152).
Regarding claim 1 , Lee et al. disclose in fig. 1-4, an electronic component comprising:
a multilayer body (111, 121, 122) including dielectric layers (111) and internal electrode layers (121, 122) laminated alternately on each other (fig. 4); and
external electrode layers (131, 132) on opposing end surfaces of the multilayer body in a length direction (W) orthogonal or substantially orthogonal to a lamination direction (T); wherein
each of the external electrode layers (131, 132) is connected with the internal electrode layers;
the dielectric layers each include at least one of Ca, Zr, and Ti (barium titanate – [0053];
the internal electrode layers each include Cu [0055]; and
when a dimension in the lamination direction of the multilayer body is defined as T0 (T), a dimension in the length direction of the multilayer body is defined as L0 (W), and a dimension in a width direction orthogonal or substantially orthogonal to the lamination direction and the length direction is defined as W0 (L), a relationship of L0 (0.5 mm – [0112]) < W0 (1.0 mm – [0112])  < T0 (1.25 mm – table 2).
Regarding claim 2, Lee et al. disclose when a dimension in the width direction (L) of the internal electrode layers (121, 122) is defined as W1 (L), and a dimension in the length direction (W) of the internal electrode layers is defined as L1, 
a relationship of L1 < W1 is satisfied (fig. 3).
Regarding claim 5, Lee et al. disclose the external electrode layers (131, 132) each include:
a first external electrode layer(131) on a first end surface of the opposing end surfaces in the length direction (W); and
a second external electrode layer (132) provided on a second end surface of the opposing end surfaces in the length direction (W); and the internal electrode layers (121) each include:
at least one first internal electrode (121) connected to the first external electrode layer (131); and
at least one second internal electrode (122) connected to the second external electrode layer (132); and a plurality of the first internal electrodes (121) and a plurality of the second internal electrodes (122) are provided alternately in the lamination direction (T).
Regarding claim 6, Lee et al. disclose in the multilayer body,
a dimension in the length direction (W) is about 0.2 mm to about 1.2 mm (0.5mm – [0112]);
a dimension in the width direction (L) orthogonal or substantially orthogonal to the lamination direction and the length direction is about 0.4 mm to about 1.5 mm (1.0 mm – [0112]); and
a dimension in the lamination direction (T) is about 0.45 mm to about 2.0 mm (1.25 mm – table 2).
Regarding claim 8, Lee et al. disclose the electronic component defines a multilayer ceramic capacitor (title).
Regarding claim 9, Lee et al. disclose the dielectric layers (111) include a perovskite compound (Barium titanate – [0053]).
Regarding claim 14, Lee et al. disclose side gap portions (between S2 and capacitance region and between S4 and capacitance region) are provided on opposing surfaces of the multilayer body in the width direction (L) orthogonal or substantially orthogonal to the lamination direction (T).
Regarding claim 15, Lee et al. disclose each of the side gap portions includes a ceramic material including at least one of Ca, Zr, and Ti (Barium titanate – same material as the ceramic layer – [0053].
Regarding claim 16, Lee et al. disclose each of the side gap portions includes a same material (Barium titanate)  or substantially a same material as the dielectric layers [0053].
Regarding claim 17, Lee et al. disclose each of the side gap portions includes a plurality of layers (stacking direction - see fig. 3 @ 111).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0367152) in view of Togashi (US 2012/0300361).
Regarding claim 3, Lee et al. disclose the external electrode comprises Ni [0063], wherein the external electrode is sintered [0064].
Lee et al. disclose the claimed invention except for the external electrode layers each include a sintered electrode layer in which dielectric particles including at least one of Ca, Zr, and Ti are included in a metal including Ni.
Togashi discloses an external electrode layer (21, 31); wherein
the external electrode layer comprises ceramic powder [0039], said ceramic powder is the same ceramic powder used in the internal dielectric layers [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Lee et al. so that the external electrode layers each include a sintered electrode layer in which dielectric particles including at least one of Ca, Zr, and Ti are included in a metal including Ni, since such a modification would form an external electrode layer having improved adhesion to the ceramic component. 
Regarding claim 4, Lee et al. disclose the external electrode comprises Cu [0063], wherein the external electrode is sintered [0064].
Lee et al. disclose the claimed invention except for the external electrode layers each include a sintered electrode layer in which dielectric particles including at least one of Ca, Zr, and Ti are included in a metal including Cu.
Togashi discloses an external electrode layer (21, 31); wherein
the external electrode layer comprises ceramic powder [0039], said ceramic powder is the same ceramic powder used in the internal dielectric layers [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Lee et al. so that the external electrode layers each include a sintered electrode layer in which dielectric particles including at least one of Ca, Zr, and Ti are included in a metal including Cu, since such a modification would form an external electrode layer having improved adhesion to the ceramic component. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0367152) in view of Yamato et al. (US 2019/0189352).
Regarding claim 7, Lee et al. disclose the claimed invention except for a laminated number of the internal electrodes is fifteen or more and 700 or less. 
Yamato et al. disclose a multilayer ceramic capacitor comprising internal electrodes, wherein a laminated number of the internal electrode is fifteen or more and 700 or less [0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Lee et al. so that a laminated number of the internal electrodes is fifteen or more and 700 or less, since such a modification would form a multilayer ceramic capacitor having large capacitance [0055]. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0367152) in view of Ahn et al. (US 2014/0182910).
Regarding claim 10,  Lee et al. disclose the claimed invention except for a thickness of each of the dielectric layers is about 0.40 µm or more and about 0.50 µm or less.
Ahn et al. disclose a multilayer ceramic capacitor having dielectric layers [0038], wherein the dielectric layers can have a thickness of 0.40 µm or more and about 0.50 µm or less [0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the dielectric layers of Lee et al. having a thickness of 0.40 µm or more and about 0.50 µm or less, since such a modification would form a multilayer ceramic capacitor having desired capacitance [0038].
Regarding claim 11, Lee et al. disclose the claimed invention except for a thickness of each of the internal electrode layers is about 0.25 µm or more and about 0.33 µm or less.
Ahn et al. disclose a multilayer ceramic capacitor having internal electrode layers, wherein the thickness of each of the internal electrode layers can be about 0.25 µm or more and about 0.33 µm or less [0043].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the thickness of each of the internal electrodes from about 0.25 µm or more and 0.33 µm or less, since such a modification would form a multilayer ceramic capacitor having desired capacitance  [0043].

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0367152) in view of Kwon et al. (US 2020/0035416).
Regarding claims 17-18, Lee et al. disclose the claimed invention except for the side gap portions (in a direction other than the stacking direction) is formed with a plurality of layers, wherein the plurality of layers of each of the side gap portions include an inner layer and an outer layer; and 
a thickness of the inner layer is less than a thickness of the outer layer. 
Kwon et al. disclose side gap portions (112, 113) that include a plurality of layers (112a, 112b, 113a, 113b), wherein the plurality of layers (112a-112b, 113a-113b) of each of the side gap portions include an inner layer (112b, 113b) and an outer layer (112a, 113a); and a thickness of the inner layer (112b, 113b) is less than a thickness of the outer layer (112a, 113a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of Lee et al. using the side gap portions of Kwon et al., wherein the side gap regions comprise a plurality of layers, wherein the plurality of layers of each of the side gap portions include an inner layer and an outer layer; and a thickness of the inner layer is less than a thickness of the outer layer, since such a modification would form a multilayer ceramic capacitor having excellent moisture resistance. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0367152).
Regarding claim 19, Lee et al. disclose the claimed invention except for each of the side gap portions has a thickness of about 5 µm or more and about 12 µm or less.
It is well known in the ceramic capacitor art to form side gap portions that have a thickness of 5 µm or more and about 12 µm or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form each of the side gap portions that have a thickness of about 5 µm or more and about 12 µm or less, since such a modification would form a multilayer ceramic capacitor having desired capacitance. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an electronic component wherein in a cross section extending in the lamination direction and the length direction, the dielectric particles of the sintered electrode layer have an area ratio of about 35% or more and about 42% or less (claims 12-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0066925
US 2016/0126012
US 2014/0311783
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848